Exhibit 10.66

 

EXECUTION

PLS MSR FACILITY

 

AMENDMENT NO. 4
TO SECOND AMENDED AND RESTATED LOAN SECURITY AGREEMENT

Amendment No. 4 to Second Amended and Restated Loan and Security Agreement,
dated as of October 31, 2014 (this “Amendment”), among CREDIT SUISSE FIRST
BOSTON MORTGAGE CAPITAL LLC (the “Lender”),  PENNYMAC LOAN SERVICES, LLC (the
“Borrower”) and PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC (the
“Guarantor”).

RECITALS

WHEREAS, the Borrower, the Lender and the Guarantor are parties to that certain
Second Amended and Restated Loan and Security Agreement, dated as of March 27,
2012 (as amended by Amendment No. 1, dated as of December 12, 2012,  Amendment
No. 2, dated as of March 22, 2013, and Amendment No. 3, dated as of December 30,
2013,  the “Existing Loan Agreement”; and as further amended by this Amendment,
the “Loan and Security Agreement”) and the related Amended and Restated Pricing
Side Letter, dated as of March 27, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the  “Pricing Side Letter”).  The
Guarantor is a party to that certain Amended and Restated Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of March 27, 2012, by the Guarantor in favor of Lender.  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Loan Agreement and Guaranty, as applicable.

WHEREAS, the Borrower, the Lender and the Guarantor have agreed, subject to the
terms and conditions of this Amendment, that the Existing Loan Agreement be
amended to reflect certain agreed upon revisions to the terms of the Existing
Loan Agreement.  As a condition precedent to amending the Existing Loan
Agreement, the Lender has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

NOW, THEREFORE, the Borrower, the Lender and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Loan Agreement is hereby amended as follows:

SECTION 1. Definitions.  Section 1.01 of the Existing Loan Agreement is hereby
amended by:

(a) with respect to the definition of “Eligible Asset”, (i) adding “and” at the
end of clause (p), and (ii) adding the following clause (q):

(q)  which is a Ginnie Mae Advance, which advance (i) is subject to
reimbursement by HUD, FHA or VA for FHA Mortgage Insurance Contract or VA Loan
Guaranty Agreement, as applicable, and (ii) a claim for which has not been
rejected by HUD, VA or FHA  for any reason which impairs the FHA Mortgage
Insurance Contract or VA Loan Guaranty Agreement, as applicable;





--------------------------------------------------------------------------------

 



(b) deleting the definitions of “Commitment Fee”, “Loan Documents” and
“Servicing Contract” in their entirety and replacing them with the following:

“Commitment Fee” has the meaning assigned to the term in the Pricing Side
Letter.

“Loan Documents” means this Agreement, the Pricing Side Letter, the Dedicated
Account Control Agreement, the Note, the Guaranty, the Power of Attorney, the
Spread Buyer Power of Attorney, the Security Agreement and the Securities
Account Control Agreement, as each of the same may hereafter be amended,
supplemented, restated or otherwise modified from time to time.

“Servicing Contracts” means, collectively, (i) with respect to all Assets other
than Ginnie Mae Advances, those servicing agreements described on Schedule 2
attached hereto, as amended from time to time, to which Borrower is a party,
pursuant to which Borrower acts as the servicer of portfolios of Mortgage Loans
or specified Mortgage Loans, and by which Borrower’s servicing obligations are
governed with respect to an Eligible Securitization Transaction and with respect
to Servicing Rights, in the case of each Servicing Contract between Borrower and
an Agency, subject to an Acknowledgement Agreement with such Agency, and (ii)
with respect to Ginnie Mae Advances, the Repurchase Agreement to the extent of
the servicing requirements set forth therein, pursuant to which Borrower will
service the related Ginnie Mae Loans.  For all purposes of this Agreement, the
term “Servicing Contracts” shall include any and all instruments, agreements,
invoices or other writings, which gives rise to or otherwise evidence any of the
Receivables or Servicing Rights.

(c) adding the following definitions in their appropriate alphabetical order:

“Agent” means DLJ Mortgage Capital, Inc. 

“Ginnie Mae Account”  means (a) the account designated as: Borrower, in its
capacity as seller under the Repurchase Agreement, as agent, trustee, and/or
bailee for Lender, in its capacity as buyer under the Repurchase Agreement,
and/or payments of various mortgagors and/or various owners of interest in loans
– EBO P&I, Account No. 555230001, City National Bank, ABA # 122016066, (b) the
account designated as: Borrower, in its capacity as seller under the Repurchase
Agreement, as agent, trustee, and/or bailee for Lender, in its capacity as buyer
under the Repurchase Agreement, and/or payments of various mortgagors and/or
various owners of interest in loans – FHA/VA Claims, Account No. 555230036, City
National Bank, ABA # 122016066, or (c) such other account as designated in
writing by Buyer, in each case, as contemplated by Section 14.ii of the
Repurchase Agreement. 

“Ginnie Mae Advance” means a Servicer Advance made by Borrower in connection
with servicing the Ginnie Mae Loans.

“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide,
Handbook 5500.3, Rev. 1, as amended from time to time, and any related
announcements, directives and correspondence issued by Ginnie Mae.

“Ginnie Mae Loan” means a Mortgage Loan that is subject to a Transaction (as
defined in the Repurchase Agreement) under the Repurchase Agreement and was
purchased from





-  1  -

--------------------------------------------------------------------------------

 



a Ginnie Mae Security in accordance with the terms of the Ginnie Mae Guide, or
purchased by the Borrower shortly after its purchase from a Ginnie Mae Security.

“Ginnie Mae Security” means a mortgage-backed security guaranteed by Ginnie Mae
pursuant to the Ginnie Mae Guide. 

“HUD” means the United States Department of Housing and Urban Development or any
successor thereto. 

“Securities Account Control Agreement” means that certain Amended and Restated
Securities Account Control Agreement dated as of October 31, 2014, among Lender
in its capacity hereunder and in its capacity as buyer under the Repurchase
Agreement, Borrower in its capacity hereunder and in its capacity as seller
under the Repurchase Agreement and in its capacity as servicer under the
Repurchase Agreement, and Securities Intermediary and other parties as joined
thereto from time to time, as may be amended, supplemented or replaced from time
to time.

“Securities Intermediary” means City National Bank, and its permitted successors
and assigns, or such other party specified by Lender and agreed to by Borrower,
which approval shall not be unreasonably withheld.

(d) deleting the definitions of “Receivables Commitment Fee” and “Servicing
Rights Commitment Fee” in their entirety and all references thereto.

SECTION 2. Dedicated Accounts.  Section 2.14 of the Existing Loan Agreement is
hereby amended by adding the following at the end thereof:

Lender, in its capacity as buyer under the Repurchase Agreement, has established
the Ginnie Mae Account under the Repurchase Agreement, and certain amounts on
deposit therein shall constitute proceeds of the Ginnie Mae Advances.  Lender
hereby appoints and authorizes Agent to act as agent solely with respect to
performance of the following duties, in each case, on behalf of Lender: (i)
maintaining the Ginnie Mae Account, and (ii) taking such actions as Agent deems
appropriate to administer the Ginnie Mae Account.  The Agent shall have no
duties or responsibilities except those expressly set forth in this Section
2.14.

SECTION 3. Representations and Warranties.  Section 3.11 of the Existing Loan
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:

Section 3.11Litigation.  There is no action, proceeding or investigation pending
with respect to which either Borrower or Guarantor has received service of
process or, to the best of Borrower’s or Guarantor’s knowledge threatened
against it before any court, administrative agency or other tribunal (A)
asserting the invalidity of this Agreement, any Loan Advance, Notice of
Borrowing or any Loan Document, (B) seeking to prevent the consummation of any
of the transactions contemplated by this Agreement, any Notice of Borrowing or
any Loan Document, (C) makes a claim individually or in the aggregate in an
amount greater than $10,000,000, (D) which requires filing with the Securities
and Exchange Commission in accordance with the 1934 Act or any rules thereunder
or (E)





-  2  -

--------------------------------------------------------------------------------

 



which might materially and adversely affect the validity of the Mortgage Loans
or the performance by it of its obligations under, or the validity or
enforceability of, this Agreement, any Notice of Borrowing or any Loan Document.
   

SECTION 4. Collateral; Security Interest.    Section 4.01(a) of the Existing
Loan Agreement is hereby amended by deleting clause (iv) in its entirety and
replacing it with the following:

(iv) the Dedicated Accounts and the Ginnie Mae Account;

SECTION 5. Covenants.  Section 6.02 of the Existing Loan Agreement is hereby
amended by deleting such section in its entirety and replacing it with the
following:

Section 6.02Litigation.  Borrower and Guarantor, as applicable, will promptly,
and in any event within ten (10) days after service of process on any of the
following, give to Lender notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Borrower, Guarantor or any of their Subsidiaries or
affecting any of the Property of any of them before any Governmental Authority
that (i) questions or challenges the validity or enforceability of any of the
Loan Documents or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim individually or in the aggregate in an
amount greater than $10,000,000, or (iii) which, individually or in the
aggregate, if adversely determined, could be reasonably likely to have a
Material Adverse Effect.  On the fifth (5th) day of each calendar month (or if
such day is not a Business Day, the next succeeding Business Day), Borrower and
Guarantor, as applicable, will provide to Lender a litigation docket listing all
litigation, actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are threatened or pending) or other legal
or arbitrable proceedings affecting Borrower, Guarantor or any of their
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority.  Borrower and Guarantor, as applicable, will promptly
provide notice of any judgment, which with the passage of time, could cause an
Event of Default hereunder.

SECTION 6. Covenants.  Article 6 of the Existing Loan Agreement is hereby
amended by:

(a) deleting Section 6.14 in its entirety and replacing it with the following:

6.14    Collections on Assets and the Dedicated Accounts.  Prior to the Borrower
making any withdrawal from the custodial account or any other clearing account
maintained under the related Servicing Contract, the Borrower shall instruct the
related depository institution to remit all collections, payments and proceeds
in respect of any Receivable pledged hereunder to be deposited into the
Receivables Dedicated Account and on account of Servicing Rights to the
applicable Servicing Rights Dedicated Account; provided that any amounts
received on account of Ginnie Mae Advances in the Ginnie Mae Account shall be
remitted to the Dedicated Account in accordance with the Securities Account
Control Agreement;  provided further that prior to the occurrence of an Event of





-  3  -

--------------------------------------------------------------------------------

 



Default or Trigger Event, as applicable, (i) any amounts received on account of
the Portfolio Excess Spread and the related Servicing Rights shall be remitted
by Borrower in accordance with the Master Spread Acquisition Agreement and (ii)
any amounts on account of the related Servicing Rights to be remitted back to
Borrower pursuant to the Master Spread Acquisition Agreement shall be remitted
directly to the Dedicated Account; provided further that after the occurrence of
an Event of Default or Trigger Event, as applicable, all amounts received on
account of the Portfolio Excess Spread and the related Servicing Rights shall be
deposited in the applicable Servicing Rights Dedicated Account.  Borrower shall
not withdraw or direct the withdrawal or remittance of any amounts on account of
any Receivables or Servicing Rights income related to any Servicing Contract
from any custodial account into which such amounts have been deposited other
than to remit to each of the applicable Dedicated Accounts or, solely with
respect to Ginnie Mae Advances on deposit in the Ginnie Mae Account, as provided
in the Securities Account Control Agreement;  provided that prior to the
occurrence of an Event of Default or Trigger Event, as applicable, Borrower
shall be permitted to direct the remittance of any amounts received on account
of the Portfolio Excess Spread and the related Servicing Rights to Spread Buyer
in accordance with the Master Spread Acquisition Agreement.

(b) deleting Section 6.27 in its entirety and replacing it with the following: 

6.27    No Pledge; Other Liens; Creditors.    Except as contemplated herein,
neither Borrower nor Guarantor shall (a) pledge, transfer or convey any security
interest in the Dedicated Account or the Ginnie Mae Account to any Person
without the express written consent of Lender; (b) pledge, grant a security
interest or assign any existing or future rights to service any of the
Collateral or to be compensated for servicing any of the Collateral, or pledge
or grant to any other Person any security interest in any Assets or Servicing
Contracts; or (c) pledge, transfer or convey any security interest or suffer to
exist, any Lien on any interest of any kind (whether in whole or in part) in any
Portfolio Excess Spread or Servicing Contract, including without limitation, any
interest in pools of Mortgage Loans not set forth on Schedule 2.  

SECTION 7. Defaults.  Section 7.01 of the Existing Loan Agreement is hereby
amended by deleting subsection (k) in its entirety and replacing it with the
following:

(k)Judgment.  A final judgment or judgments for the payment of money in excess
of $10,000,000 shall be rendered against Borrower, Guarantor or any of their
Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof.

SECTION 8. Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:





-  4  -

--------------------------------------------------------------------------------

 



(a) Delivered Documents.  On the Amendment Effective Date, the Lender shall have
received the following documents, each of which shall be satisfactory to the
Lender in form and substance:

(1) this Amendment, executed and delivered by the duly authorized officers of
the Lender, Borrower and Guarantor;

(2) Amendment No. 5 to that certain Amended and Restated Pricing Side Letter,
dated as of the date hereof, executed and delivered by the duly authorized
officers of the Lender, Borrower and Guarantor; 

(3) duly authorized and filed Uniform Commercial Code financing statement
amendments listing Borrower as debtor on Form UCC-3;

(4) the Securities Account Control Agreement, executed and delivered by the duly
authorized officers of Lender,  Borrower, and Securities Intermediary;  and

(5) such other documents as the Lender or counsel to the Lender may reasonably
request.

SECTION 9. Representations and Warranties.  The Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Loan Agreement on its part to be observed or
performed, and that no Event of Default has occurred and is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
the Loan and Security Agreement.

SECTION 10. Limited Effect.   Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms.

SECTION 11. Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 12. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts (including by facsimile or .pdf),
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

SECTION 13. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.





-  5  -

--------------------------------------------------------------------------------

 



Section 1. Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Borrower  to Lender under the Loan and
Security Agreement, as amended hereby. 

-  6  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Lender

 

 

 

 

By:

/s/ Adam Loskove

 

Name:

Adam Loskove

 

Title:

Vice President

 

 

 

PennyMac Loan Services, LLC, as Borrower

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

Private National Mortgage Acceptance Company, LLC, as Guarantor

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

 

 

 

Signature Page to Amendment No.4 to Second Amended and Restated Loan Security
Agreement



 

--------------------------------------------------------------------------------